DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 	
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, “The cryptocurrency-cash gateway of claim 8, further comprising a blockchain interface (405) for communicating…” For purposes of examination, claim 10 is being interpreted as “The cryptocurrency-cash gateway of claim 8, further comprising a blockchain interface 
Claim 13 is objected to because of the following informalities:
In claim 13, “performing a cryptocurrency-to-cash transaction the that allows…” For purposes of examination, claim 13 is being interpreted as “performing a cryptocurrency-to-cash transaction 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 8 recites “wherein the wallet API and EFT gateway API are configured to perform a cryptocurrency-to-cash transaction allowing a user to deposit cash at an automatic teller machine (ATM), or a point-of-sale (POS system) with a rep-staging for the cryptocurrency-to-cash transaction for depositing a corresponding amount of a cryptocurrency in the crypto wallet app of the user…” The claim recites language, “performing a cryptocurrency-to-cash transaction” which contradicts with the limitation, “allowing a user to deposit cash…for depositing a corresponding amount of cryptocurrency in the crypto wallet app of the user…” Therefore, the claim is unclear whether the transaction is for cryptocurrency to cash or cash to cryptocurrency.
Claim 9 recites “The cryptocurrency-cash gateway of claim 8, wherein making the fiat currency amount available for withdrawal comprises generating a financial transaction token and providing the financial transaction token via the EFT gateway API.” Claim 8, which claim 9 depends on, receiving from the user an indication of a fiat currency amount for deposit. Claim 8 is silent on the language, “making the fiat currency amount available for withdrawal.” Therefore, the claim is unclear because the limitation of claim 9, “making the fiat currency amount available for withdrawal”, contradicts claim 8.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 9-12 are also rejected as each depends on claim 8.
Lack of Antecedent Basis
Claim 8 recites “transmitting the cryptocurrency amount to the recipient crypto wallet address…” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 9-12 are also rejected as each depends on claim 8.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricotta et al. (US 2019/0139033A1 (“Ricotta”) in view of Kuchenski et al. (US 11,037,114B2 (“Kuchenski”)) in further view of Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)).
Regarding claims 1 and 13, Ricotta teaches a method of operating the cryptocurrency-cash gateway (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18, 20, 26-27), comprising:
communicating over a network with at least one crypto wallet app of a crypto wallet provider via a wallet…interface (wallet API) (Ricotta: Fig. 1, element 120, element 102; ¶¶18, 20, 21), wherein the crypto wallet app provides access to a crypto wallet engine that holds public and private keys of a user to access cryptocurrency funds (Ricotta: Fig. 3; ¶24); 
communicating over the network via an EFT gateway application programing interface (EFT gateway API) with at least one electronic funds transfer gateway or financial institution (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18-21);
performing a cryptocurrency-to-cash transaction the that allows a user to withdraw cash at an automatic teller machine (ATM), or a point-of sale (POS system) with a pre-staging of the cryptocurrency-to-cash transaction (Ricotta: Fig. 4; ¶¶19-20, 26) by selling a corresponding amount of a cryptocurrency (Ricotta: Fig. 4, steps 404-436; ¶¶19-20, 26); wherein the pre-staging comprises:
receiving, from the user utilizing the crypto wallet app to access the crypto wallet engine, an indication of a fiat currency amount for withdrawal and a cryptocurrency available in the crypto wallet app to cover the fiat currency amount; (Ricotta: Fig. 4, step 404; ¶¶19, 26)
transmitting a transaction to a crypto exchange service or to at least one blockchain node and in return depositing the fiat currency amount or a corresponding stablecoin amount into an intermediate account; (Ricotta: Fig. 4, steps 412-430; ¶26)
making the fiat currency amount available for withdrawal at the ATM or POS system after the fiat currency or stablecoin amount has been deposited in the intermediate account; and (Ricotta: Fig. 4, step 436; ¶¶20, 26)
signaling to the user via the crypto wallet app that the fiat currency amount is ready for withdrawal; (Ricotta: Fig. 4, step 436; ¶¶20, 26)
wherein the user is identified for the withdrawal through the crypto wallet app (Ricotta: ¶26) or through a transaction code or token issued during the pre-staging. 
Additionally, for claim 1, Ricotta teaches a cryptocurrency-cash gateway, comprising: a wallet interface (wallet API) (Ricotta: Fig. 1, element 120, element 102; ¶¶18, 20, 21) and an electronic funds transfer gateway API (EFT gateway API) (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18-21).
Ricotta teaches a pre-staging of the cryptocurrency-to-cash transaction (Ricotta: Fig. 4). Ricotta does not explicitly teach a pre-staging of the transaction before the user approaches the ATM or POS system, however, in the same field of endeavor, Kuchenski teaches a pre-staging of the transaction before the user approaches the ATM or POS system (Kuchenski: Fig. 2, 'pre-stage module 66'; abstract; 2:36-3:12, 10:55-11:16).
Additionally, Kuchenski teaches wherein the user is identified for the withdrawal through a transaction code or token issued during the pre-staging. (Kuchenski: Fig.1, 'mobile device 72', 9:55-64, 13:54-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of real-time conversion of cryptocurrency to cash of Ricotta to incorporate the teachings of support of pre-staging transaction, as disclosed in Kuchenski, that enhances the efficiency of financial transactions systems and provides objectively demonstrable benefits to users (Kuchenski: 6:2-5).
Ricotta teaches a wallet interface. However, Ricotta in view of Kuchenski does not explicitly teach an application programming interface of a wallet. In the same field of endeavor, Antonopoulos teaches a wallet application programming interface  (Antonopoulos: Chapter 3 ‘Using Bitcoin Core’s JSON-RPC API from the command line’, pages 39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricotta in view of Kuchenski to incorporate the teachings of wallet application programming interface, as disclosed in Antonopoulos, for a digital money ecosystem (Antonopoulos: Chapter 1 ‘What is Bitcoin’, page 1).
Regarding claims 2 and 14, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 2 being dependent of claim 1 and claim 14 being dependent of claim 13. Furthermore,
Ricotta teaches 
wherein the transaction is transmitted to the crypto exchange service via a crypto exchange API, for conversion of the cryptocurrency to the fiat currency or stablecoin amount. (Ricotta: Fig. 4, steps 404-416; ¶26)
Regarding claims 3 and 15, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 3 being dependent of claim 1 and claim 15 being dependent of claim 13. 
Antonopoulos teaches:
wherein the transaction is signed by a crypto wallet engine for transmission via a blockchain interface to the at least one blockchain node (Antonopoulos: Chapter 5: ‘Creating Transactions’ ‘Broadcasting Transactions to the Bitcoin Network’ ‘Transaction Structure’ pages 112-113; Chapter 5 ‘Script Construction (Lock + Unlock), pages 123-124; Appendix A, page 242 (OFFLINE TRANSACTIONS SCRIPTING)), which transmits the cryptocurrency to a recipient address. (Antonopoulos: Chapter 5: ‘Transaction Outputs’ page 115)
Regarding claims 4 and 16, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 4 being dependent of claim 1 and claim 16 being dependent of claim 13 and making the fiat currency amount available for withdrawal. Furthermore,
Kuchenski teaches:
generating a financial transaction token and providing the financial transaction token via the EFT gateway API. (Kuchenski: Fig. 2, 'remote services 58' 'queueing services' '; 2:21-24, 10:6-30, 10:42-49, 13:45-62)
Regarding claims 5 and 17, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 5 being dependent of claim 1 and claim 17 being dependent of claim 13.  Furthermore,
Ricotta teaches:
further comprising a blockchain interface for communicating over a network with at least one blockchain node. (Ricotta: Fig. 2; 7:22-34)
Regarding claims 6 and 18, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 6 being dependent of claim 1 and claim 18 being dependent of claim 13.  Furthermore,
Ricotta teaches wherein the cryptocurrency-cash gateway is implemented on a computing device. (Ricotta: Fig. 1; ¶18)
Ricotta does not teach a service implementation model of the cryptocurrency-cash gateway as a service on a computing device. However, the language, “the cryptocurrency-cash gateway is implemented as a service on a computing device,”  does not move to distinguish over prior art as the expression does not affect the positively recited steps of claim 13 in a manipulative sense nor does the expression affect the recited gateway in claim 1 structurally or functionally.
Regarding claims 7 and 19, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 7 being dependent of claim 1 and claim 19 being dependent of claim 13.  Furthermore,
Ricotta teaches 
wherein the cryptocurrency-cash gateway is implemented using one or more smart contracts on a distributed ledger system. (Ricotta: ¶3; claim 2)
Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asver et al. (US 11,257,050B2 (“Asver”) in view of Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)) in further view of Dixon et al. (US 10,373,148B1 (“Dixon”)).
Regarding claim 8, Asver teaches a cryptocurrency-cash gateway (Asver: Fig. 1, 'cryptocurrency platform system 101'; 4:50-5:16), comprising:
a wallet…interface (wallet API) for communicating over a network with at least one crypto wallet app of a crypto wallet provider (Asver: Fig. 1, item 106, Fig. 5 ‘user interface system 106’, ‘hosted wallet system 105’; 4:60-65, 6:27-39, 21:43-48)…
an electronic funds transfer gateway API (EFT gateway API) for communicating over the network with at least one EFT gateway or financial institution (Asver: Fig. 1, Fig. 5 'crytocurrency exchange system 104'; 4:60-65, 5:17-34);
wherein the wallet API and EFT gateway API are configured to perform a cryptocurrency-to-cash transaction (Asver: 4:54-67)…with a pre-staging of the cryptocurrency-to-cash transaction… for depositing a corresponding amount of a cryptocurrency in the crypto wallet app of the user (Asver: 3:47-53)…wherein the pre-staging comprises:
receiving, from the user utilizing the crypto wallet app to access the crypto wallet engine, an indication of…for deposit and a cryptocurrency available in the crypto wallet app to deposit in the crypto wallet app; (Asver: Fig. 4A-4E; 21:53-22:44)
…depositing the fiat currency amount or a corresponding stablecoin amount into an intermediate account viat the EFT gateway API of financial institution (Asver: 5:17-27); and
transmitting, a transaction to a crypto exchange service via a crypto exchange API to convert the fiat currency amount into the cryptocurrency (Asver: Fig. 4A-4E; 21:53-22:44), or a transaction committed to at least one blockchain node via a blockchain interface to transmit the stablecoin amount to a recipient address of the cryptocurrency-cash-gateway; and
transmitting the cryptocurrency amount to the recipient crypto wallet address (Asver: Fig. 4E; 22:27-44), including signaling to the user via the crypto wallet app that the cryptocurrency amount is available in the crypto wallet app (Asver: Fig. 4E; 22:27-44);
Asver does not explicitly teach the following limitation, however in the same field of endeavor, Dixon teaches:
…transaction allowing a user  to deposit cash at an automatic teller machine (ATM), or a point-of sale (POS system) with a pre-staging of the transaction (Dixon: Fig. 2 'Advance System 200', Fig. 14, Fig. 21; 7:51-8:7, 16:43-53, 16:53-64)… before the user approaches the ATM or POS system (Dixon: Fig. 4, Figs. 9-21; 16:12-34, 16:43-52, 20:6-12, 20:15-18); 
… the fiat currency amount has been deposited at the ATM or POS system (Dixon: 20:6-12, 20:15-18)… 
receiving, from the user utilizing the wallet app to access the wallet engine, an indication of a fiat currency amount for deposit (Dixon: Fig. 14, Fig. 21; 12:44-48, 14:40-46,  16:43-53, 16:53-64)…
wherein the user is identified for the deposit through the crypto wallet app (Dixon: Fig. 2, 'unique identifier code 280', Fig. 14, Fig. 21; 10:61-11:5, 16:43-53, 16:53-64, 19:3-11) or through a transaction code or token issued during the pre-staging. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asver to incorporate the teachings of support of pre-staging transaction for deposit, as disclosed in Dixon, to be completed at the customer’s convenience after providing proper identification to the banking location (Dixon: 14:2-4).
Asver teaches a wallet interface (Fig. 1, item 106, Fig. 5 ‘user interface system 106’, ‘hosted wallet system 105’; 4:60-65, 6:27-39, 21:43-48). However, Asver in view of Dixon does not teach the following limitations, however in the same field of endeavor, Antonopoulos teaches:
…a wallet application programming interface  (Antonopoulos: Chapter 3 ‘Using Bitcoin Core’s JSON-RPC API from the command line’, pages 39-40)...
 … wherein the crypto wallet app provides access to a crypto wallet engine that holds public and private keys of a user to access cryptocurrency funds  (Antonopoulos: Chapter 3 ‘Using Bitcoin Core’s JSON-RPC API from the command line’, pages 39-40; Chapter 4, ‘Private and Public Keys’, page 63, first paragraph; Chapter 4, ‘Private Keys’ ‘Public Keys’, page 63 to page 65);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asver in view of Dixon to incorporate the teachings of wallet application programming interface and a crypto wallet engine holding public and private keys, as disclosed in Antonopoulos, for a digital money ecosystem (Antonopoulos: Chapter 1 ‘What is Bitcoin’, page 1).
Regarding claim 10, Asver in view of Dixon and Antonopoulos teaches the cryptocurrency-cash gateway of claim 8.  Furthermore,
Asver teaches:
further comprising a blockchain interface (405) for communicating over a network with at least one blockchain node. (Asver: 6:27-39)
Regarding claim 11, Asver in view of Dixon and Antonopoulos teaches the cryptocurrency-cash gateway of claim 8.  Furthermore,
Asver teaches wherein the cryptocurrency-cash gateway is implemented on a computing device. (Asver: 4:54-59).
Asver does not teach a service implementation model of the cryptocurrency-cash gateway as a service on a computing device. However, the language, “the cryptocurrency-cash gateway is implemented as a service on a computing device,”  does not move to distinguish over prior art as the expression does not affect the recited gateway in claim 8 structurally or functionally.
Regarding claim 12, Asver in view of Dixon and Antonopoulos teaches the cryptocurrency-cash gateway of claim 8.  Furthermore,
Asver teaches: 
wherein the cryptocurrency-cash gateway is implemented using one or more smart contracts on a distributed ledger system. (Asver: 4:66-5:16)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asver in view of Dixon and Antonopoulos in further view of Kuchenski et al. (US 11,037,114B2 (“Kuchenski”)).
Regarding claim 9, Asver in view of Dixon and Antonopoulos teaches the cryptocurrency-cash gateway of claim 8.  
Asver in view of Dixon and Antonopoulos does not explicitly teach the following limitation, however in the same field of endeavor, Kuchenski teaches:
Wherein making the fiat currency amount available for withdrawal comprises generating a financial transaction token and providing the financial transaction token via the EFT gateway API. (Kuchenski: Fig. 2, 'remote services 58' 'queueing services' '; 2:21-24, 10:6-30, 10:42-49, 13:45-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asver in view of Dixon and Antonopoulos to incorporate the teachings of support of pre-staging transaction for withdrawal, as disclosed in Kuchenski, that enhances the efficiency of financial transactions systems and provides objectively demonstrable benefits to users (Kuchenski: 6:2-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZACHARIADIS (NPL: “THE API ECONOMY AND DIGITAL TRANSFORMATION IN FINANCIAL SERVICES: THE CASE OF OPEN BANKING,” SWIFT INSTITUTION, 2017) teaches deconstructing application programming interface (API).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685